DETAILED ACTION

Acknowledgements
The amendment filed on 10/20/2020 is acknowledged.
Claims 5-6, 12-13 and 19-20 are cancelled per applicant’s filing of 10/20/2020.
Claims 1-4, 7-11, 14-18 are pending.
Claims 1-4, 7-11, 14-18 are rejected
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.
Response to Amendment/Arguments
Applicant’s arguments with respect to the amended claims 1, 8 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
	

Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-11, 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
New Matter
Claim 1 recites “generating, utilizing an event engine, an event-subscription which interconnects execution of the first and second smart contracts, wherein the event engine is in communication with the first and second smart contract, the event engine triggers execution of the second smart contract in response to an occurrence of an event of the first contract identified within the event subscription”. However, the specification is silent on the recited limitations. The specification discloses a smart contract event subscription module 162 may provide a processing module which Claims 8 and 15 are also rejected on the same basis as each recites similar language.
Claim 1 recites “deploying executable versions of the first and second smart contracts to a computing node”. However, the specification is silent on the limitations. The specification describes this code (e.g. chain code, smart contract) can be deployed as a transaction and installed via appending to the distributed ledger on all blockchain peer nodes (paragraph 36).  The he specification does not describe what executable versions of the first and second contracts are. Nor does the specification describe deploying executable versions of the first and second smart contracts to a computing node. Claims 8 and 15 are also rejected on the same basis as each recites similar language. 
Claims 2-4 and 7 are also rejected as each depends on claim 1. Claims 9-11 and 14 are also rejected as each depends on claim 8. Claims 16-18 are also rejected as each depends on claim 15.
Claim 7 recites “generating access control rules which define access to the first smart contract by the second smart contract…” However, the specification is silent on the limitations, “generating access control rules which define access to the first smart contract by the second smart contract”. The specification describes the method may also include creating a second smart contract subscribed to the one or more state elements identified in the first smart contract and further describes the method may also include determining whether any of the plurality of state elements are a private event, a protected event and a public event, and invoking different smart contract rules when subscribing the second smart contract to one or more of the private event, the protected event and the public event (paragraph 47 of PGPub). The specification does not describe generating access control rules which define access to the first smart contract by the second smart contract. Nor does the specification describe how the second smart contract generating  access control rules which define access to the first smart contract. Claim 14 is also rejected on the same basis as it recites similar language.
Lack of Algorithm
47.	Claim 1 recites “generating…the event engine triggers execution of the second smart contract in response to an occurrence of an event of the first smart contract identified within the event-subscription” However, the specification does not provide details on what the limitation, “triggers”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2161.01 I) Claims 8 and 15 are also rejected on the same basis as each recites similar language.
Claims 2-7 and 20 are rejected as each depends on claim 1. Claims 9-14 are rejected as each depends on claim 8. Claims 16-19 are rejected as each depends on claim 15. 
Not in the Specification
Claim 2 recites “wherein the generating comprises generating the first and second smart contracts based on predefined code templates”. However, the specification does not provide details on the limitations, “generating the first and second smart contracts based on predefined code templates”. The specification describes a smart contract may be created based on a smart contract construct an/or template (paragraph 47 of PGPub). The specification does not describe what predefined code templates are so the first and second smart contract can be generated based on predefined code templates. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)) Claims 9 and 16 are also rejected on the same basis as each recites similar language. Claims 3, 10 and 17 are also rejected on the same basis as each depends on claims 2, 9 and 16.
Claim 4 recites “accessing the machine-readable workflow specification from one or more transactions committed on a blockchain”. The specification is silent on the limitations, “accessing the machine-readable workflow specification from one or more transactions committed on a blockchain”. The specification describes the workflow specification is stored in one or more committed blockchain transactions (paragraph 47 of PGPub). The specification does not describe accessing the machine-readable workflow specification from one or more transactions committed on a blockchain. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)) Claim 11 is also rejected on the same basis as it recites similar language.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Scope
Claim 1 recites “receiving, by a processor, a machine-readable workflow specification including a plurality of entities and a plurality of state elements; selecting, by the processor, two subsets of entities among the plurality of entities from the machine-readable workflow specification, wherein the two subsets of entities have one or more state elements of the machine-readable workflow specification in common.” The limitations, “the two subsets of entities have one or more state elements of the machine-readable workflow specification in common”, describe common characteristics (e.g. “one or more state elements of the machine-readable workflow specification in common”) of the two subset of entities. However, the claim is silent on any determination of which two subsets of entities from the plurality of entities from the machine-readable workflow specification have common state elements of the machine-readable workflow specification. Therefore, the claim is unclear because the claim is directed to the processor performing the steps of receiving and selecting and there is no association of the limitations, “the two subsets of entities have one or more state elements of the machine-readable workflow specification in common”, with the processor.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claims 8 and 15 are also rejected on the same basis as each recites similar language.
Claim 1 recites “selecting…two subsets of entities among the plurality of entities from the machine-readable workflow specification, wherein the two subsets of entities  have one or more state elements of the machine-readable workflow specification in common” and “automatically generating…a first smart contract for a first subset of entities and a second smart contract for a second subset of entities, from among the two subsets of entities, based on state elements within the machine-readable workflow specification”. Claim 1 also recites “receiving…a machine-readable workflow specification including a plurality of entities and a plurality of state elements”. It is unclear whether the limitation of the selecting step, “one or more state elements of the machine-readable workflow specification” and the limitation of the automatically generating step, “state elements within the machine-readable workflow specification”, refer to the limitation, “a plurality of state elements”, recited in the receiving step. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claims 8 and 15 are also rejected on the same basis as each recites similar language.
Claim 1 recites “automatically generating, by the processor, a first smart contract for a first subset of entities and a second smart contract for a second subset of entities, from among the two subsets of entities, based on state elements within the machine-readable workflow specification”. The claim also recites “selecting, by the processor, two subsets of entities among the plurality of entities from the machine-readable workflow specification…” However, the claim is silent on defining and determining any association between a first subset of entities and a second subset of entities with the two subsets of entities. The claim is also silent on determining any association between a first subset of entities and a second subset of entities with state elements of the machine-readable workflow specification. Therefore, the claim is unclear because the claim is directed to the processor performing the steps of automatically generating a first smart contract and a second smart contract and there is no association of the limitations, “a first subset of entities”, “a second subset of entities”, “based on state elements within the machine-readable workflow specification”, with the processor.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claims 8 and 15 are also rejected on the same basis as each recites similar language.
Claim 1 recites “generating, utilizing an event engine, an event-subscription which interconnects execution of the first and second smart contracts, wherein the event engine is in communication with the first and second smart contracts, and the event engine triggers execution of the second smart contract in response to an occurrence of an event of the first smart contract identified within the event-subscription”. The limitations, “the event engine triggers execution of the second smart contract in response to an occurrence of an event of the first smart contract identified within the event-subscription”, describes in response to an unspecified entity detecting an occurrence of an event of the first smart contract, the event engine triggers execution of the second smart contract. The claim is silent on the event engine either detecting or receiving notification of an occurrence of an event of the first smart contract based on the event-subscription. Therefore, the claim is unclear because of no association between the event engine and the limitation, “an occurrence of an event of the first smart contract identified within the event-subscription”. Claims 8 and 15 are also rejected on the same basis as each recites similar language.
Claims 2-7 and 20 are rejected as each depends on claim 1. Claims 9-14 are rejected as each depends on claim 8. Claims 16-19 are rejected as each depends on claim 15.
Claim 3 recites “wherein the generating comprises filling in the predefined code template with respective state elements of the machine-readable workflow to generate the first and second smart contracts”. Claim 1, which claim 3 depends on, also recites “receiving…a machine-readable workflow specification including a plurality of entities and a plurality of state elements”. It is unclear whether the limitation of the filling in step of claim 3, “respective state elements of the machine-readable workflow specification”, refers to the limitation, “a plurality of state elements”, recited in the receiving step of claim 1. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claims 8 and 15 are also rejected on the same basis as each recites similar language.
Claim 7 recites “generating access control rules which define access to the first smart contract by the second smart contract”. The claim is unclear because it is not clear whether second smart contract performs the step of generating access control rules or performs an act of defining access to the first smart contract. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 8 recites “generating, utilizing an event engine, an event-subscription which interconnects execution of the first and second smart contracts, wherein the event engine is in communication with the first and second smart contracts, and the event engine triggers execution of the second smart contact in response to an occurrence of an event of the first smart contract identified within the event-subscription”. Claim 8 is directed to an apparatus comprising a processor. The limitations, “generating, utilizing an event engine…wherein the event engine is in communication…the event engine triggers execution…”, describes the event engine performs acts, “in communication” and “triggers”. It is unclear whether the claim scope encompasses only the apparatus, or in combination with an event engine. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claim 15 is also rejected on the same basis as it recites similar language with claim 15 being directed to a non-transitory computer readable storage medium and, therefore, the scope of claim 15 is unclear whether encompassing the non-transitory computer readable storage medium or in combination with the event engine as well.

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 10,158,479 (“Chapman”)), in view of Talley et al. (US 6,918,092 (“Talley”)) in further view of Chenard et al. (US 2018/0096313 (“Chenard”)) in further view of Madisetti et al. (US 2019/0220813 (“Madisetti”))
Regarding claims 1, 8 and 15, Chapman teaches a method, comprising:
receiving, by a processor, a machine-readable workflow specification including a plurality of [elements] and a plurality of state elements (Chapman: Fig. 2, step 201/202, Fig. 3, step 301; 10:49-11:4, 13:29-14:37, 15:48-57; claim 1);
selecting, by the processor, [elements] among the plurality of [elements] from the machine-readable workflow specification (Chapman: Fig. 2, step 201/202; 10:49-11:20, 13:29-15:2, 15:58-60, 16:44-17:51; claim 1)..
automatically generating, by the processor, [contracts] for [elements], from among the [elements], based on state elements within the machine-readable workflow specification (Chapman: Fig. 2, item 203, Fig. 3; 3; 2:6-37, 4:27-29, 5:21-25, 10:49-11:4, 14:35-15:2, 15:37-16:14; claim 1)…
deploying executable versions of the first and second smart contracts to a computing node (Chapman: Fig. 2, step 204; ABSTRACT, 4:27-29, 9:4-8, 14:35-15:6; claim 8)
Additionally, as per claim 8, Chapman teachers:
an apparatus, comprising: a processor configured to (Chapman: 7:43-49)… 
Additionally, as per claim 15, Chapman teachers:
A non-transitory computer readable storage medium that stores instructions that, when executed by a processor, cause the processor to perform a method comprising: (Chapman: 7:43-49)… 
Chapman does not teach selecting elements as a first subset of elements and a second subset of elements from among two sets of entities. 
However, in the same field of endeavor, Talley teaches: selecting two subsets of entities (Tally: claim 1, “first group, second group”) among the plurality of entities (Tally: claim 1, “list of elements”), as well as defining a first subset of entities (Tally: claim 1, “first set”) and a second subset of entities (Tally: claim 1, “second set”) from the two subsets of entities (Tally: Fig. 2B; 2:21-30; claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for generating, uploading and executing code blocks within distributed network nodes of Chapman to incorporate the teachings of segmenting sets of distinct entities into groups (Tally: Fig. 2B; 2:21-30; claim 1) of Tally as an improved technology on logically grouping distinct entities (Tally: 2:4-5).
Chapman teaches generating smart contracts based on state elements within the machine-readable workflow specification (Chapman: claim 1). However, neither Chapman nor Tally explicitly teaches generating a first contract and a second contract.
Chenard teaches:
automatically generating a first smart contract (Chenard: Fig. 1, item 70) for [first group of multiple banks within a first banking network] (Chenard: Fig. 1, item 48) and a second smart contract (Chenard: Fig. 1, item 72) for [second group of multiple banks within a second banking network] (Chenard: Fig. 1, item 50, Fig. 2, step 116; ¶¶60, 66, 68; claim 21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for generating, uploading and executing code blocks within distributed network nodes of Chapman and the segmenting elements into groups of Tally to incorporate the teachings of generating a plurality of linked smart contracts (Chenard: ¶¶60, 66, 68; claim 21) of Chenard so that the execution of one smart contract triggers the execution of the other smart contract (and vice versa) (Chenard: ¶60).
However, neither Chapman, Tally nor Chenard teaches:
…wherein the two subsets of entities have one or more state elements in common…
generating an event subscription generating, utilizing an event engine, an event-subscription which interconnects execution of the first and second smart contracts, and the event engine triggers execution of the second smart contract in response to an occurrence of an event of the first smart contract identified within the event-subscription;
Madisetti teaches:
…wherein the two subsets of entities have one or more state elements in common (Fig. 28, Fig. 39; items 2002/2012, 2006/2032, 2004/2022; ¶10, 132, 143)…
generating, utilizing an event engine (Madisetti: Fig. 39, item 2000, Fig. 47, items 2200/2202), an event-subscription (Madisetti: Fig. 35; ¶10, 143, 180) which interconnects execution of the first and second smart contracts (Madisetti: Fig. 47; ¶¶10, 180), and the event engine triggers execution of the second smart contract in response to an occurrence of an event of the first smart contract identified within the event-subscription (Fig. 40, Fig. 47; ¶¶10, 180); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for generating, uploading and executing code blocks within distributed network nodes of Chapman, the segmenting elements into groups of Tally and the linked smart contracts of Chenard to incorporate the teachings of event subscription used by linked smart contracts (Madisetti: ¶¶10, 180) of Madisetti that allows the integration of scalable information exchange between the real-world (e.g., triggers such as load payments or sales of products) and the systems of smart contracts and oracles, seamlessly and efficiently with several familiar programming models such as push/pull, publish/subscriber. (Madisetti: ¶9) 
Additionally, note that the limitation, “wherein the two subsets of entities have one or more state elements of the machine-readable workflow specification in common”, is non-functional descriptive material. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008))
Furthermore, note that the limitations, “…an event-subscription which interconnects execution of the first and second smart contracts”, “wherein the event engine is in communication with the first and second smart contracts, and the event engine triggers execution of the second smart contract in response to an occurrence of an event of the first smart contract identified within the event-subscription”, are intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C) 
Regarding claims 2, 9 and 16, the combination of Chapman, Talley, Chenard and Madisetti teaches claims 1, 8 and 15 as claim 2 being dependent of claim 1, claim 9 being dependent of claim 8 and claim 16 being dependent of claim 15. Furthermore,
For claim 2, Chapman teaches:
wherein the generating comprises generating the smart contracts based on predefined code templates (Chapman: Fig. 2/3; 4:41-5:25, 10:49-11:4, 13:29-14:38, 15:37-16:12, claims 1, 9).
Chenard teaches generating the first and second smart contract (Fig. 2, step 116; ¶¶60, 66, 68; claim 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for generating, uploading and executing code blocks within distributed network nodes of Chapman, the segmenting elements into groups of Tally, the linked smart contracts of Chenard, and the smart contract optimizer for multiparty service of Madisetti to incorporate the teachings of generating a plurality of linked smart contracts (Chenard: ¶¶60, 66, 68; claim 21) of Chenard so that the execution of one smart contract triggers the execution of the other smart contract (and vice versa) (Chenard: ¶60).
Regarding claims 3, 10 and 17, the combination of Chapman, Talley, Chenard and Madisetti teaches claim 2, 9 and 16 as claim 3 being dependent of claim 2, claim 10 being dependent of claim 9 and claim 17 being dependent of claim 16. Furthermore,
Chapman teaches:
wherein the generating comprises filling in the predefined code template with respective state elements of the machine-readable workflow to generate the smart contracts. (Chapman: Fig. 2/3, 4:41-5:25, 10:49-11:4, 13:29-14:38, 15:37-16:12, claims 1, 9)
Chenard teaches generating the first and second smart contract (Fig. 2, step 116; ¶¶60, 66, 68; claim 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for generating, uploading and executing code blocks within distributed network nodes of Chapman, the segmenting elements into groups of Tally, the linked smart contracts of Chenard and the smart contract optimizer for multiparty service of Madisetti to incorporate the teachings of generating a plurality of linked smart contracts (Chenard: ¶¶60, 66, 68; claim 21) of Chenard so that the execution of one smart contract triggers the execution of the other smart contract (and vice versa) (Chenard: ¶60).
Additionally, note that the limitations, “…to generate the first and second smart contract”, are intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C) 
Regarding claims 4, 11 and 18, the combination of Chapman, Talley, Chenard and Madisetti teaches claims 1, 8 and 15 as claim 4 being dependent of claim 1, claim 11 being dependent of claim 8 and claim 18 being dependent of claim 15. Furthermore,
Chapman teaches:
accessing the machine-readable workflow specification from one or more transactions committed on a blockchain (Fig. 2, item 204; 11:16-20, 14:35-44, 17:42-51). 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chapman, Talley, Chenard and Madisetti as applied to claims 1 and 8 in further view of in further view of Vogel et al. (US 7,350,237 (“Vogel”)).
Regarding claims 7 and 14, the combination of Chapman, Talley, Chenard and Madisetti teaches claims 1, 8 and 15 as claim 7 being dependent of claim 1, claim 14 being dependent of claim 8. Furthermore,
Chapman teaches:
generating access control rules (Chapman: 9:14-43) which defines access to the first contract by the second smart contract (Chapman: 9:14-43, 14:2-4, 14:35-15:3)…
However, neither Chapman, Talley, Chenard nor Madisetti teaches access comprises one of partial access and full access.
Vogel teaches:
access control rules which defines access to [business objects] (Vogel: Fig. 1, Fig. 7, Fig. 8, Fig. 13; 7:10-36, 12:9-23, 22:57-60)
wherein the access comprises one of partial access and full access (Vogel: Fig. 8; 7:10-36, 12:48-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for generating, uploading and executing code blocks within distributed network nodes of Chapman, the segmenting elements into groups of Tally, the linked smart contracts of Chenard and the smart contract optimizer for multiparty service of Madisetti to incorporate the teachings of managing access control (Vogel: 7:10-36) of Vogel to managing information used to control access to data in a computing system. (Vogel: 1:6:7).
Additionally, note that the limitations, “access control rules which define access to the first smart contract by the second smart contract” and “wherein the access comprises one of partial access and full access”, are non-functional descriptive material. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008))
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NAGLA teaches (US 2018/0075527) credit score platform.
Nugent (US 2017/0287068) teaches providing financial data to financial instruments in a distributed ledger system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.K./Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685